Citation Nr: 0011492	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-21 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus and, if 
so, whether the claim should be granted.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted an increased rating of 30 
percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  In addition, the veteran appealed a 
January 1998 rating decision of the Nashville, Tennessee, RO, 
in which the RO found that no new and material evidence had 
been submitted to reopen the claim for service connection for 
tinnitus, denied a rating in excess of 30 percent for PTSD, 
and denied a rating in excess of 10 percent for the service-
connected lumbosacral strain.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In an April 1988 rating decision, the RO denied service 
connection for tinnitus and the veteran was properly notified 
of that decision in a letter dated later that month.  

3.  In an August 1994 rating decision, the RO found that no 
new and material evidence had been submitted to reopen the 
claim for service connection for tinnitus; the veteran was 
properly notified of that decision under cover letter dated 
later that month.

4.  Evidence submitted since the August 1994 rating decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for tinnitus.

5.  Competent medical evidence of a nexus between tinnitus 
and an incident of service has been presented; the veteran's 
tinnitus is secondary to noise exposure in service.

6.  The veteran's PTSD is manifested by occasional nightmares 
of experiences in service, thoughts of Vietnam, sleep 
disturbance, avoidance of watching war movies, problems with 
anger, isolation, and no signs of a psychotic process.

7.  The veteran's low back disability is manifested by mildly 
symptomatic, chronic back strain with some exacerbations.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1994 rating decision 
is new and material and the claim for service connection for 
tinnitus is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 9411 
(1999).

4.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5286, 5289, 5292, 5293, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records show that he was 
diagnosed with back strain.  The service medical records are 
negative for complaints of or a diagnosis of ringing in the 
ears or tinnitus.  At the separation examination in March 
1971, it was noted that a general examination of the 
veteran's ears was normal and his eardrums were normal.  

The veteran's service personnel records show that he was 
stationed in Vietnam from October 1969 to October 1970.  He 
received the Combat Infantryman Badge.  In addition, his 
specialty was indirect fire infantryman.

In rating decision of May 1971, service connection was 
granted for low back strain.  A noncompensable rating was 
assigned from April 29, 1971, pursuant to Diagnostic Code 
5295.

In rating decision of April 1988, service connection was 
denied for tinnitus.  It was noted that the disability was 
not shown by the evidence of record.  The veteran was 
informed of the decision later that month and did not appeal.  

A VA physical examination report dated in October 1993 shows 
that the veteran had no abnormalities with regard to his 
ears.  However, the veteran reported ear trouble involving 
intermittent ringing since Vietnam.

VA outpatient treatment records show that in March 1994, the 
veteran reported constant ringing in his ears and indicated 
that he had had this ringing since Vietnam.  Another record 
dated in May 1994 noted a diagnosis of tinnitus, etiology 
unknown.  Later in May 1994, the veteran continued to report 
tinnitus. 

In June 1994, the veteran attempted to reopen the claim for 
service connection for tinnitus.  A VA record dated in July 
1994 notes that the veteran had had tinnitus since leaving 
the service.  In rating decision of August 1994, the RO found 
that the evidence contained no findings in regard to 
tinnitus.  Therefore, the claim for service connection for 
tinnitus was not reopened and remained denied.  The veteran 
was notified of the decision later in August 1994 and did not 
complete an appeal of that issue.

A VA treatment record dated in September 1994 shows that the 
veteran had a history of high-pitched bilateral tinnitus.  
Examination of the ears showed that the tympanic members were 
clear bilaterally.  The diagnosis was tinnitus.

VA outpatient medical records dated in 1993 and 1994 show a 
diagnosis of and regular treatment for PTSD.  In addition, a 
VA psychiatric examination report dated in June 1994 shows a 
diagnosis of chronic PTSD.  In rating decision of April 1995, 
service connection was granted for PTSD and evaluated as 10 
percent disabling from September 9, 1993.

A VA psychiatric examination report dated in March 1996 shows 
that the veteran reported dreams of his combat experiences 
three to five times a week.  It was noted that he had become 
involved in church activities which occupied a lot of his 
time.  A mental status examination showed that he appeared to 
be somewhat lethargic.  He was friendly and cooperative.  His 
mood was euthymic.  His affect was of normal range and 
appropriate to expressed thought content.  His speech was 
normal in rate and amount.  The content was relevant and 
goal-directed.  There was no evidence of hallucinations or 
delusions.  He was oriented for time, place and person.  The 
diagnosis on Axis I was chronic PTSD.  It was noted that his 
Global Assessment of Functioning (GAF) score was 60 and had 
been at that level for the past year.

A VA outpatient treatment record dated in June 1996 shows 
that the veteran complained of pain and numbness in both 
legs.  There was mild tenderness at L1, L2 and L3.  There was 
no spasm in the paravertebral area.  Strength was measured as 
5+/5.  A June 1996 VA radiology report of magnetic resonance 
imaging (MRI) of the lumbar spine shows that the vertebral 
body and disk heights and signal intensities appeared normal.  
Very minimal anterior spondylotic changes were noted.  There 
was no significant disk protrusion.  There were no spinal or 
foraminal stenosis.  The conus appeared normal.  The 
impression was very minimal evidence of degenerative disk 
disease.  Another VA outpatient treatment record dated later 
in June 1996 shows that the veteran complained of numbness 
and tingling in his legs and feet, and back pain.  An 
examination was completely normal.  The MRI results were 
reviewed and the diagnosis was chronic low back pain.

In a statement dated in July 1996, the veteran's wife noted 
that the veteran had become violent and abusive about five 
years after their first son was born.  The veteran began to 
have nightmares and seemed nervous all the time.  The veteran 
tried going to the Vet Center and would get better but then 
slip back.  According to the veteran's wife, he had a hard 
time keeping a full time job.  In addition, she noted that 
the veteran fought constantly with her and her sons.

In rating decision of September 1996, the 10 percent rating 
for PTSD was continued and the evaluation for lumbosacral 
strain was increased to 10 percent disabling, effective from 
June 3, 1996, pursuant to Diagnostic Code 5295.

A VA outpatient treatment record dated in October 1996 shows 
that the veteran reported symptoms of depression but no 
suicidal ideation.  He reported continued combat nightmares 
three times a week, hypervigilance, and an increased startle 
response.  The diagnoses were depression, anxiety, and PTSD 
symptoms.

A VA medical certificate dated in October 1996 shows that the 
veteran complained of back pain for three or four days.  The 
diagnosis was lumbar strain.

In November 1996, the veteran filed a claim for an increased 
rating for PTSD.  Enclosed with that claim was a letter from 
the Vet Center in Houston, Texas, dated in September 1996, 
noting that the veteran had attended the Vet Center 
periodically since June 1993.  According to the Team Leader, 
the veteran had presented with major symptoms of PTSD 
stressors, including major depression, anxiety attacks, and 
flashbacks.  It was further noted that the veteran had a 
great deal of overt anger and bitterness which had made him a 
difficult client to work with.  In rating decision of 
December 1996, a 30 percent rating was granted for PTSD, 
effective from November 19, 1996.

A VA outpatient treatment record dated later in December 1996 
shows that the veteran's mood and affect were bright.  His 
thoughts were goal directed.  There were no suicidal or 
homicidal ideation.

A VA medical record dated in May 1997 shows that the veteran 
complained of back pain on and off for years and ringing in 
both ears for several years.  An examination of the back 
revealed tense paravertebral muscles in the lumbosacral 
region.  The diagnoses were chronic lower back pain and 
chronic tinnitus.  Another VA record dated in June 1997 shows 
that the veteran continued to complain of tinnitus and back 
pain.  A mental status examination showed that the veteran 
was well groomed.  There were no tremors and no psychomotor 
retardation.  The veteran's mood and affect were normal.  
There were no auditory or visual hallucinations, no 
delusions, and no suicidal or homicidal ideation.  There was 
no flight of ideas or looseness of association.  His insight 
and judgment were good.  The diagnosis on Axis I was PTSD.  
The diagnoses on Axis III were tinnitus and back pain.  The 
GAF score was 65.  A VA record dated later in June 1997 also 
notes that the veteran's back had normal curvature and 
mobility.  There was no pain or tenderness.  There was no 
costovertebral angle tenderness.  The veteran's gait and 
station were normal.  The diagnoses on Axis I were PTSD and 
anxiety.  The diagnoses on Axis II were sinus and chronic 
back pain.  

In June 1997, the veteran filed claims for service connection 
for tinnitus, an increased rating for PTSD, and an increased 
rating for lumbosacral strain.  A VA medical certificate 
dated in July 1997 shows that the veteran complained of back 
pain radiating to his legs.  On examination, the lumbar 
paraspinous muscle was tender.  The diagnoses were chronic 
low back pain and acute lower back strain.  

In October 1997, the veteran submitted copies of VA 
outpatient treatment records, some of which were duplicate of 
evidence already of record.  However, a VA outpatient 
treatment record dated in November 1994 notes a diagnosis of 
tinnitus "likely secondary to exposure to loud sounds in 
Vietnam."

In a statement dated in November 1997, the veteran disagreed 
with the December 1996 rating decision.  In rating decision 
of January 1998, the RO found that there was no new and 
material evidence to reopen the claim for service connection 
for tinnitus.  The RO also continued the 30 percent rating 
for PTSD and the 10 percent rating for lumbosacral strain.  
The veteran appealed the January 1998 rating decision.

A VA orthopedic examination was completed in June 1998.  The 
examiner noted that the veteran's claims file had been 
reviewed.  The veteran reported that whenever he had some 
increased activity, he had lower back pain.  He denied any 
radiation to the legs.  He reported that the back pain would 
last a day or so but improved with rest and treatment.  On 
examination, the ranges of motion of the lumbar spine were 95 
degrees of flexion, 20 degrees of extension with mild 
tightness on the extremes of extension, and 20 degrees of 
bending side to side in each direction.  Deep tendon reflexes 
were uniformly symmetrical in the lower extremities.  Motor 
function was 5/5.  The sensory examination was grossly 
intact.  An X-ray report showed that the vertebral bodies, 
intervertebral spaces and foramina were normal.  The facet 
joints and posterior elements were preserved.  The sacroiliac 
joints, sacrum and visualized coccyx were unremarkable.  The 
impression of the X-ray results was normal lumbar spine study 
with mild osteitis condensans ilii incidentally seen 
bilaterally.  The examiner noted that the veteran had some 
chronic back strain that was mildly symptomatic with some 
instances of exacerbation.

At a VA psychiatric examination in July 1998, the veteran 
reported experiencing nightmares two times a week.  He had 
been married for 27 years but reported a strained 
relationship.  He was taking psychotropic medication.  He had 
very poor eye contact with the examiner.  He reported that he 
saw his nine siblings on a 
regular basis.  The veteran reported that everything reminded 
him of Vietnam.  The veteran reported that he had been 
employed after service until 1987 when he was laid off.  
According to the veteran, he felt sad and depressed all the 
time.  He slept three to six hours a night.  He thought that 
his concentration was all right.  He denied suicidal 
ideation.  The examiner noted that the veteran would not talk 
about Vietnam.  The veteran stated that he avoided watching 
war movies and tended to isolate himself, although he also 
reported that he went to church and attended prayer meetings 
and brotherhood functions.  However, he indicated that he 
felt better when he was alone.  He reported a sleep 
disturbance and problems with anger.  A mental status 
examination showed that the veteran's speech was fluent and 
at a normal rate and rhythm.  His mood was mildly dysphoric 
and he appeared to be quite irritable at the beginning of the 
interview.  However, his mood became euthymic at the end of 
the interview.  No lability of affect was noted.  The 
veteran's thought content was coherent.  There were no signs 
or symptoms of a psychotic process.  He exhibited no specific 
ideas, intentions or plans of harming himself or others.  He 
was alert and oriented.  His insight and judgment appeared to 
be marginally intact.  The diagnoses on Axis I were chronic 
PTSD, depressive disorder, and Cannabis abuse.  The GAF score 
was 60.  The veteran was found to be competent for VA 
purposes.

In rating decision of November 1998, the RO proposed to 
reduce the 10 percent evaluation for the service-connected 
lumbosacral strain to a noncompensable rating.  In rating 
decision of March 1999, the evaluation for lumbosacral strain 
was reduced to a noncompensable evaluation, effective June 1, 
1999.  However, in rating decision of October 1999, the RO 
determined that the March 1999 decision contained clear and 
unmistakable error and restored the 10 percent rating for the 
service-connected lumbosacral back disability, effective from 
the date it had been reduced.  Accordingly, the evaluation 
for the service-connected lumbosacral strain disability has 
remained 10 percent disabling during this appeal period.

II. Analysis

A.  Entitlement to Service Connection for Tinnitus

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service. See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, there is a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  In order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Id.

Evidence relevant to the issue of entitlement to service 
connection for tinnitus, presented since the August 1994 
rating decision, includes VA medical records showing that the 
veteran currently has tinnitus.  Moreover, evidence added to 
the record since the August 1994 rating decision includes a 
VA outpatient treatment record dated in November 1994 
containing a VA physician's opinion that the veteran's 
tinnitus was "likely due to exposure to loud sounds in 
Vietnam."  

The Board finds that this evidence is both new and material.  
It is clearly new evidence which was not in existence at the 
time of the August 1994 rating decision.  In addition, the 
November 1994 VA medical record bears directly and 
substantially on the issue under consideration of service 
connection for tinnitus.  The evidence is 

not cumulative or redundant, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the issue of entitlement to service 
connection for tinnitus is reopened.

Further, the Board finds that the reopened claim for service 
connection for tinnitus is well grounded.  The evidence now 
of record shows that the veteran currently has tinnitus and 
there is evidence of a nexus between the tinnitus and the 
veteran's period of service.

Turning to the merits of the claim, the evidence of record 
contains an unchallenged medical opinion from a VA physician 
linking the veteran's tinnitus to his period of service.  
While the opinion is somewhat speculative, there is no 
comparable medical opinion disputing the opinion that the 
veteran's tinnitus is likely due to exposure to loud sounds 
in Vietnam.  Under such circumstances, the evidence plainly 
does not preponderate against this aspect of the veteran's 
claim.  

Moreover, the veteran is a combat veteran.  In determining 
whether an injury or disease was incurred in or aggravated in 
service, the evidence in support of the claim is evaluated 
based on places, types, and circumstances of service, as 
shown by the service medical records, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  Even 
where there is a lack of official records to corroborate that 
an injury or disease was incurred in or aggravated during 
service (including a period of combat), the VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
in or aggravated during such period of service, if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303, 3.304.  Several of the VA outpatient treatment 
records show that the veteran reported that he had had 
ringing in both ears since Vietnam.  The evidence clearly 
shows that the veteran served in Vietnam in combat.  
Accordingly, the Board acknowledges that he was exposed to 
loud noises during service.  The evidence is consistent with 
the circumstances of the veteran's service and supports 
service connection for bilateral tinnitus.

B.  Entitlement to Increased Evaluations for PTSD and 
Lumbosacral Strain

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Accordingly, the Board finds that the claims for 
increased evaluations for PTSD and lumbosacral strain are 
well grounded.  In addition, the Board finds that the facts 
relevant to these two issues have been properly developed and 
that the statutory obligation of VA to assist the veteran in 
the development of his claims has been satisfied.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

1.  Increased Rating for PTSD

The veteran contends that an increased evaluation would be 
more reflective of the severity of his PTSD, which currently 
is evaluated as 30 percent disabling.

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).  Under the current rating 
criteria, a 30 percent evaluation is warranted for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Following a review of the record, the Board concludes that an 
evaluation in excess of 30 percent for the veteran's service-
connected PTSD is not warranted at this time.  The record is 
silent for competent evidence of gross impairment in thought 
processes or communication.  There is no evidence of 
persistent delusions or hallucinations.  The evidence shows 
that there is no persistent danger of the veteran hurting 
himself or others.  There is no evidence that the veteran is 
unable to perform activities of daily living.  The veteran is 
not disoriented to time or place.  At the VA psychiatric 
examination in July 1998, the veteran's speech was of normal 
rate and rhythm.  His thought content was coherent.  There 
were no signs of a psychotic process.  He had not specific 
ideas, intentions or plans of harming himself or others.  He 
was alert and oriented.  

In addition, the record is negative for evidence of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical, obscure, or irrelevant speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, or neglect of personal appearance.  A 
VA outpatient treatment record dated in June 1996 shows that 
the veteran had major depression.  The September 1996 letter 
from the Vet Center in Houston notes that the veteran had 
major depression.  A VA outpatient treatment record dated in 
October 1996 shows that the veteran reported symptoms of 
depression.  However, a VA outpatient psychiatry treatment 
record notes that the veteran's mood and affect were bright.  
No depression was noted.  A VA outpatient treatment record 
dated in June 1997 shows that the veteran was well-groomed, 
his mood and affect were normal, and he had no suicidal 
ideation, no flight of ideas, and no looseness of 
association.  At the July 1998 VA psychiatric examination, 
although the veteran reported that he felt sad and depressed 
all the time, on mental status examination, he had no 
specific ideas, intentions or plans of harming himself.  His 
thought content was coherent.  The evidence shows periods of 
depression, but not near-continuous depression.  In addition, 
depressed mood is a criterion for a 30 percent rating for 
PTSD.

Further, the evidence is negative for flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than one a week, impairment of long and short 
term memory, although he does have some impaired judgment and 
disturbances of mood.  The July 1998 VA psychiatric 
examination showed that his mood was mildly dysphoric at the 
beginning of the interview, although it became euthymic at 
the end of the interview.  In addition, the examiner noted 
that the veteran's insight and judgment appeared to be 
marginally intact.  However, the examiner also assigned a 
current GAF score of 60.  In addition, a GAF score of 65 had 
been assigned at the mental status examination in June 1997.  
The Diagnostic and Statistical Manual of Mental Disorders 4th 
Ed., (DSM IV), reflects that a GAF score of 61 to 70 reflects 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
of 51 to 60 reflects moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.

The evidence of record does not warrant a rating in excess of 
30 percent for the veteran's service-connected PTSD.

2.  Increased Rating for Lumbosacral Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. § 
4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. §§ 
4.45 and 4.59.

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1999).  Diagnostic Code 5295 provides for a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A review of the medical evidence of record, particularly the 
most contemporary and thus most probative medical evaluation 
reports, shows that the veteran has mildly symptomatic, 
chronic back strain with occasional exacerbations.  None of 
the medical evidence shows listing of the whole spine.  There 
is no evidence of marked limitation of forward bending.  In 
fact, the VA orthopedic examination in June 1998 showed that 
the veteran had 95 degrees of flexion of the lumbar spine.  
No pain on flexion was noted.  The June 1998 VA orthopedic 
examination also showed some loss of lateral motion, but X-
rays showed a normal lumbar spine study and no osteoarthritic 
changes, narrowing or irregularity of the joint space.  
Moreover, none of the medical evidence shows abnormal 
mobility on forced motion.  

Further, none of the medical evidence shows that the veteran 
has muscle spasm on extreme forward bending.  The June 1996 
VA outpatient treatment record shows that the veteran had 
mild tenderness at L1, L2 and L3.  However, the record also 
shows no spasm in the paravertebral area.  The May 1997 VA 
outpatient treatment record noted that the veteran had tense 
paravertebral muscles in the lumbosacral region but no muscle 
spasms were noted.  The July 1997 VA medical certificate also 
noted that the veteran had tender lumbar paraspinous muscle.  
Again, no muscle spasm was noted.  Accordingly, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5295.

The medical evidence shows that the veteran has had chronic 
low back pain, diagnosed as lumbar strain, for many years.  
At the VA orthopedic examination in 

June 1998, he reported that whenever he had some increased 
activity, he experienced lower back pain.  He denied 
radiation to the legs.  The veteran had 95 degrees of 
flexion, 20 degrees of extension, and 20 degrees of lateral 
flexion to each side.  There is no medical evidence of 
ankylosis of the lumbar spine.  Accordingly, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5286 or Diagnostic Code 5289.  In addition, the ranges of 
motion of the lumbar spine demonstrate only slight limitation 
of motion.  Accordingly, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5292.  Additionally, the 
medical evidence does not show that the veteran has 
neurological symptoms associated with his low back 
disability.  Accordingly, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5293.

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Court has, however, held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  Because the veteran's disability is 
rated appropriately under Diagnostic Code 5295, which 
criteria are not predicated solely on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 regarding functional loss 
due to pain do not apply.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).  Furthermore, the criteria for a 10 percent rating 
under Diagnostic Code 5292 is pain on motion.

Based on a review of the relevant evidence of record and 
taking into consideration all pertinent law and regulations, 
the Board concludes that an evaluation in excess of 10 
percent for the veteran's service-connected lumbosacral 
strain is not warranted.



ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for tinnitus, the claim is 
reopened.

Service connection for tinnitus is granted.

An evaluation in excess of 30 percent for PTSD is denied.

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

